Exhibit 10.1

 

THE HOWARD HUGHES MANAGEMENT CO., LLC

 

SEPARATION BENEFITS PLAN - 2017

 

(Amended and Restated Effective as of August 11, 2017)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

Introduction

1

1.1

Administrator

2

1.2

Affiliate or Subsidiary

2

1.3

Code

2

1.4

Company

2

1.5

Employee

2

1.6

Field Employee

3

1.7

HHMC

3

1.8

Part-Time

3

1.9

Participant

3

1.10

Plan

3

1.11

Separation Benefit

3

1.12

Separation Event

3

1.13

Specified Employee

4

1.14

Week of Pay

4

1.15

Woodlands Hospitality Employee

4

1.16

Woodlands

4

1.17

Woodlands Hospitality Separation Benefit

4

1.18

Woodlands Hospitality Separation Event

4

1.19

Year of Service

4

2.1

Eligibility

5

2.2

Separation Event

5

3.1

Separation Benefit

7

3.2

Week of Pay

8

3.3

Payment of Separation Benefit

8

3.4

Death Benefit

9

3.5

No Alteration of Employee’s Right

9

4.1

Administration

10

4.2

Administrator’s Authority

11

 

i

--------------------------------------------------------------------------------


 

4.3

Administrator Liability

12

4.4

Claim Procedure

12

4.5

Limitation on Filing Complaint in Court

14

5.1

Plan Amendment and Termination

15

5.2

Funding

15

5.3

Benefit Plan Application

15

5.4

Provision Against Anticipation

15

5.5

Employment Status

15

5.6

Facility of Payment

15

5.7

Construction

16

5.8

Legal Actions

16

5.9

Compliance With Code Section 409A

16

 

Appendix A — List of Entities Defined as the Company

 

ii

--------------------------------------------------------------------------------


 

Introduction

 

Howard Hughes Management Co., LLC (HHMC) hereby amends and restates The Howard
Hughes Management Co., LLC Separation Benefits Plan (Plan) to provide for lump
sum payments as separation benefits for its employees and the employees of
certain of its Affiliates or Subsidiaries as provided in this document.  The
Plan is amended and restated to clarify its terms in a manner consistent with
its long standing administrative interpretation. The Plan is effective as of
August 11, 2017.  The Plan replaces, as of August 11, 2017, any and all
severance plans, policies or arrangements sponsored or maintained by HHMC or an
Affiliate or Subsidiary for the benefit of its employees with respect to
applying to any Separation Event or Woodlands Separation Event occurring on or
after August 11, 2017.

 

It is intended that this Plan constitute a welfare benefit severance pay plan
under the Employee Retirement Income Security Act (ERISA) and that any and all
amounts payable under this Plan satisfy the requirements for exemption from Code
section 409A as short-term deferrals (as described in Treas. Reg. §
1.409A-1(b)(4)) or separation payments due to an involuntary separation from
service (as described in Treas. Reg. § 1.409A-1(b)(9)(iii)).  The Plan will be
construed, interpreted and administered in a manner consistent with such
intentions.

 

1

--------------------------------------------------------------------------------


 

Article 1
Definitions

 

1.1                               Administrator

 

Director of Human Resources of HHMC.

 

1.2                               Affiliate or Subsidiary

 

Affiliate or Subsidiary means a member of a controlled group of corporations (as
defined in Code section 1563(a), determined without regard to Code sections
1563(a)(4) and (e)(3)(C)), a group of trades or businesses (whether or not
incorporated) which are under common control within the meaning of Code section
414(c), or an affiliated service group (as defined in Code Section 414(m) or
414(o)) of which HHMC is a part; notwithstanding the above, The Woodlands
Operating Company, L.P. shall not be treated as an Affiliate or Subsidiary.

 

1.3                               Code

 

Code means the Internal Revenue Code of 1986, as amended.

 

1.4                               Company

 

Company means HHMC and any Affiliate or Subsidiary, other than The Woodlands
Operating Company, L.P., whose employees are eligible to benefit under the
Plan.  The entities that comprise the “Company” are set forth in Appendix A,
which the Administrator may modify from time to time in its sole discretion.

 

1.5                               Employee

 

Employee means a person who is employed by the Company, including a person on an
approved leave of absence and a person shall be determined to be an employee for
purposes of eligibility to participate in this Plan in the sole discretion of
the Administrator.  The term Employee shall not include persons described in the
following list, but this is a list of examples and shall not be considered as
limiting or a definitive list:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Any person whom the Administrator
determines, in the Administrator’s sole discretion, is compensated by special
fees or employed pursuant to a special contract or arrangement including, but
not limited to, a person who is compensated in whole or in part on a commission
basis, a person who is compensated in whole or in part with advance draws
towards potential future commissions, a person who is employed pursuant to an
employment agreement that expressly provides that the applicable employee is not
entitled to any severance under this Plan, and/or a person who is employed for a
temporary basis;

 

(b)                                 Any person engaged in a capacity which the
Administrator determines to be contract labor or an independent contractor; or

 

(c)                                  Any person whom the Administrator
determines is a temporary employee.

 

1.6                               Field Employee

 

A Field Employee (as that term is used by the HHMC Human Resources Department),
whose primary job responsibility is to support the operations of a shopping
center property.

 

1.7                               HHMC

 

HHMC means Howard Hughes Management Co., LLC.

 

1.8                               Part-Time

 

An Employee or Woodlands Hospitality Employee whose position is designated to be
part-time works or is scheduled to work for less than 30 hours per work week on
the average over the last 12 months.

 

1.9                               Participant

 

Participant includes an Employee who is eligible under Section 2.1 hereof and a
Woodlands Hospitality Employee who is eligible under the respective provisions
of Section 2.1 hereof applicable to Woodlands Hospitality Employees.

 

1.10                        Plan

 

Plan means The Howard Hughes Management Co., LLC Separation Benefits Plan.

 

1.11                        Separation Benefit

 

Separation Benefit is defined in Article 3 and is available to Employees who are
not Woodlands Hospitality Employees.

 

1.12                        Separation Event

 

Separation Event is defined in Section 2.3.

 

3

--------------------------------------------------------------------------------


 

1.13                        Specified Employee

 

An Employee who is a “specified employee” within the meaning of Code section
409A.  Specified Employee status is determined on the last day of the prior Plan
Year, to take effect as of April 1 of the Plan Year for a 12-month period.

 

1.14                        Week of Pay

 

Week of Pay is defined in Section 3.2.

 

1.15                        Woodlands Hospitality Employee

 

A Woodlands Hospitality Employee shall mean an individual who meets the
definition of an Employee in Section 1.5, except that they are employed by and
receive their paycheck from The Woodlands Operating Company, L.P. instead of
from the Company.

 

1.16                        Woodlands Hospitality

 

Woodlands shall mean The Woodlands Operating Company, L.P.

 

1.17                        Woodlands Hospitality Separation Benefit

 

The Woodlands Hospitality Separation Benefit shall mean the benefit described in
Appendix B.

 

1.18                        Woodlands Hospitality Separation Event

 

The Woodlands Hospitality Separation Event shall mean an event which would
qualify as a Separation Event under Section 2.3 substituting Woodlands
Hospitality Employee for Employee and substituting Woodlands for the Company.

 

1.19                        Year of Service

 

An Employee will be credited with a Year of Service for each continuous year of
full-time service to the Company as of the date of the Separation Event and,
where required by the applicable acquisition or merger agreement, each year of
service with an entity or at a property acquired by or merged with or into the
Company.  Only completed continuous 12 month periods of full-time service shall
be recognized as Years of Service and no credit shall be given for any portion
of a 12 month period worked or part-time service.

 

A Woodlands Hospitality Employee will be credited with a Year of Service for
each continuous year of full-time service to the Woodlands as of the Separation
Event and, where required by the applicable acquisition or merger agreement,
each year of service with an entity or at a property acquired by or merged with
or into the Woodlands.

 

An Employee or a Woodlands Hospitality Employee who works part-time shall not be
credited with any partial Year of Service.

 

4

--------------------------------------------------------------------------------


 

Article 2
Eligibility and Separation Event

 

2.1                               Eligibility

 

In order to be eligible for a Separation Benefit, an Employee must be determined
by the Administrator, in its sole discretion, to qualify as an Employee as of
the date of the Separation Event.

 

In order to be eligible for a Woodlands Hospitality Separation Benefit, a
Woodlands Hospitality Employee must be determined by the Administrator, in its
sole discretion, to qualify as a Woodlands Hospitality Employee as of the date
of the Woodlands Hospitality Separation Event.

 

2.2                               Separation Event

 

(a)                                 Except as provided in paragraph (b), below,
an Employee incurs a Separation Event upon his or her involuntary termination of
employment from the Company as a result of one of the following events, as
determined by the Administrator in his or her sole discretion:

 

(i)                                     The Company terminates the Employee’s
employment for any reason;

 

(ii)                                  A reduction-in-force or the elimination of
the Employee’s position;

 

(iii)                               An evolution or restructuring of the
Employee’s duties such that the Employee no longer possesses the necessary
qualifications, abilities, and/or experience to successfully perform the new job
duties;

 

(iv)                              The sale, merger or reorganization of the
Company at which the Employee is employed, if the Employee does not retain a
position comparable to his or her position at the Company or is not offered
comparable permanent employment with the successor employer or reorganized
entity; provided, however, that the Employee’s acceptance of a non-comparable
position with the successor employer or reorganized entity shall not constitute
a Separation Event;

 

(v)                                 A contract services conversion where the
Employee does not receive an offer of comparable permanent employment with the
contract services provider; or

 

(vi)                              For Employees who are Field Employees, the
conveyance of the shopping center property at which such Employee is employed to
the mortgage holder (or its assignee), whether or not the Employee is offered or
obtains employment with the new property owner or manager.

 

(b)                                 A Separation Event does not include the
Employee’s termination of employment as a result of the following, as determined
by the Administrator:

 

5

--------------------------------------------------------------------------------


 

(i)                                     For performance reasons, violation(s) of
Company policy, and/or any other for “cause” termination;

 

(ii)                                  The Employee’s voluntary termination of
employment, including, but not limited to, resignation, retirement, quitting or
job abandonment;

 

(iii)                               The Employee’s death or disability;

 

(iv)                              The Employee’s refusal to accept the Company’s
offer of employment at a comparable position;

 

(v)                                 A temporary layoff;

 

(vi)                              The Employee’s acceptance of a non-comparable
position of employment with the contract services provider;

 

(vii)                           The Employee’s termination occurs because of an
act of God, natural disaster, or national emergency;

 

(viii)                        The Employee’s weekly hours are reduced; or

 

(ix)                              The Employee transfers from working as an
Employee to an independent contractor or consultant status.

 

6

--------------------------------------------------------------------------------


 

Article 3
Separation Benefit

 

3.1                               Separation Benefit

 

(a)                                 The Separation Benefit for an Employee who
is not a Woodlands Hospitality Employee shall be determined as follows:

 

(i)                                     An Employee who is at a Vice President
level or higher (or equivalent) as of the date of the Separation Event will
receive: (A) twelve (12) Weeks of Pay, plus (B) four (4) Weeks of Pay for each
Year of Service;

 

(ii)                                  An Employee who is at a Director level (or
equivalent) as of the date of the Separation Event will receive:  (A) eight
(8) Weeks of Pay, plus (B) two (2) Weeks of Pay for each Year of Service;

 

(iii)                               An Employee who serves in an exempt
management level role as of the date of the Separation Event will receive: 
(A) four (4) Weeks of Pay, plus (B) one (1) Week of Pay for each Year of
Service;

 

(iv)                              All other full-time exempt Employees who are
not described in 3.1(a)(i), (ii) or (iii) and full-time non-exempt Employees
will receive:  (A) two (2) Weeks of Pay, plus (B) one (1) Week of Pay for each
Year of Service; and

 

(v)                                 A Part-Time Employee will receive two
(2) Weeks of Pay.

 

(b)                                 Notwithstanding the foregoing, in no event
shall the Separation Benefit of an Employee who is not a Woodlands Hospitality
Employee exceed fifty-two (52) Weeks of Pay. Any Separation Benefit calculated
above shall be limited by and subject to a maximum benefit amount of 52 Weeks of
Pay per Separation Event. However, in no event will the calculation of such an
Employee’s 52 Weeks of Pay for this purpose exceed the Code section 401(a)(17)
annual limit on compensation, as indexed, in effect for the calendar year in
which the Separation Event occurs.

 

(c)                                  The Separation Benefit of an Employee who
is not a Woodlands Hospitality Employee will be reduced by the total of all
payments paid or payable to such Employee pursuant to any other contract or
arrangement providing for separation pay.

 

(d)                                 Notwithstanding anything to the contrary in
the Plan, if any of the payments or benefits provided or to be provided by the
Company or its affiliates to the Employee or for the Employee’s benefit pursuant
to the Plan or otherwise (“Covered Payments”) constitute “parachute payments”
within the meaning of Code section 280G (or any successor provision thereto) and
would be subject to the excise tax imposed under Code section 4999 (or any
successor provision thereto) (the “Excise Tax”), then the Separation Benefit
shall be reduced (but not below zero), in the sole discretion of the
Administrator, to the minimum extent

 

7

--------------------------------------------------------------------------------


 

necessary to ensure that no portion of the Separation Benefit is subject to the
Excise Tax.  Such reduction may, in the sole discretion of the Administrator,
require that no Separation Benefit be paid to an Employee.    A Woodlands
Hospitality Employee’s Separation Benefit is determined by substituting
Appendix B for Section 3.1(a) above.

 

3.2                               Week of Pay

 

Week of Pay is determined as of the Separation Event.  For a full-time Employee
who is exempt from the overtime requirements under the Fair Labor Standards Act
(“FLSA”), Week of Pay means the Employee’s annual base salary paid during such
period, excluding, without limitation, any and all overtime, bonuses,
commissions, equity grants (including both the grant and the exercise of the
grant), housing and automobile allowances and/or any other allowances or expense
reimbursements, during the 12 months immediately preceding the Separation Event,
divided by 52. For a full-time Employee who is not exempt from the overtime pay
requirements under the FLSA, the Employee’s hourly base rate of pay at the
Employee’s Separation Event multiplied by the Employee’s normally scheduled
number of working hours in a work week or forty (40) hours, whichever is less. 
For a Part-Time Employee who is not exempt from the overtime pay requirements
under the FLSA, Week of Pay means the Employee’s hourly base rate of pay at the
Employee’s Separation Event multiplied by the Employee’s normally scheduled
number of working hours in a work week or 40 hours, whichever is less.

 

3.3                               Payment of Separation Benefit

 

(a)                                 Lump Sum Benefit

 

An Employee will receive his or her Separation Benefit as a lump sum net of
applicable income tax withholding as of the later of (i) thirty (30) days
following the Employee’s Separation Event provided the Employee executed and did
not revoke a general release in favor of the Company as of such 30th day, or
(ii) within a reasonable period of time following the expiration of any
revocation period applicable to the general release executed by Employee in
favor of the Company, provided such release was not revoked prior to such last
day.  No Separation Benefit is payable under this Plan to an Employee who
either, (iii) does not provide the Company with an executed general release, in
a form acceptable to the Administrator, within thirty (30) days of the
Employee’s Separation Event, or (iv) revokes such executed general release prior
to the expiration of the applicable revocation period.

 

(b)                                 Special Rule for Specified Employees

 

It is intended all amounts payable under this Plan shall satisfy the
requirements for exemption under Code section 409A, and all terms and provisions
shall be interpreted to satisfy such requirements.  Specifically, it is intended
that an amount payable under this Plan qualify as a short-term deferral (as
described in

 

8

--------------------------------------------------------------------------------


 

Treas. Reg. § 1.409A-1(b)(4)) and, to the extent not a short-term deferral, as a
separation payment due to an involuntary separation from service (as described
in Treas. Reg. § 1.409A-1(b)(9)(iii)).  However, in the unlikely event that a
portion of a Separation Benefit payable to a Specified Employee is not exempt
from the requirements of Code section 409A (a “Non-Exempt Amount”), such
Non-Exempt Amount will be paid to the Specified Employee as soon as practicable
on or after the later of (i) the first day of the seventh month following the
Specified Employee’s Separation Event, or (ii) the time specified in paragraph
(a), above.

 

(c)                                  Limit on Payment

 

No Employee shall be paid a Separation Benefit more than once during any three
year period and it shall be calculated solely based upon your most recent
consecutive period of employment immediately prior to your most recent
Separation Event and without regard to any period of employment prior to your
most recent hire date.

 

(d)                                 Recovery of Payment

 

If a Separation Benefit is paid to an Employee and the Administrator determines
that all or part of such payment was not owed under the terms of the Plan, the
Company reserves the right to recover such payment, including deducting such
amounts from any sums due the Employee.

 

(e)                                  Recovery of Debt

 

If an Employee owes the Company an acknowledged debt, including but not limited
to, loans, relocation costs, and travel advances, such debt may be deducted from
the Separation Benefit, subject to applicable state laws. In the event the
Separation Benefit is subject to the requirements of Code Section 409A, this
deduction shall not exceed $5,000.

 

If a Woodlands Hospitality Employee owes the Woodlands an acknowledged debt,
including but not limited to, loans, relocation costs, and travel advances, such
debt may be deducted from the Woodlands Hospitality Separation Benefit, subject
to applicable state laws. In the event the Woodlands Hospitality  Separation
Benefit is subject to the requirements of Code Section 409A, this deduction
shall not exceed $5,000.

 

3.4                               Death Benefit

 

No death benefit is payable under the Plan.

 

3.5                               No Alteration of Employee’s Right

 

Nothing in this Plan shall alter the employment rights of any Employee or
Woodlands Hospitality Employee. All Employees and all Woodlands Hospitality
Employees are employees-at-will.

 

9

--------------------------------------------------------------------------------


 

Article 4
Administration

 

4.1                               Administration

 

(a)                                 The Administrator will serve as the Plan
administrator and named fiduciary pursuant to ERISA for all matters related to
administration of the Plan.  The Administrator will have complete control of the
administration of the Plan, subject to its provisions, with all powers necessary
to enable it to carry out its duties properly in that respect. The Administrator
is granted the full discretion to administer, construe and apply the Plan.  The
Administrator’s powers include full discretionary authority to interpret the
Plan, including the power to construe ambiguities, remedy inconsistencies and
fix scrivener’s errors.  The Administrator has full discretionary authority to
determine all questions that may arise including all questions relating to the
eligibility of Employees or Woodlands Hospitality Employees to participate in
the Plan and the amount of benefits to which any Employee or Woodlands
Hospitality Employees may become entitled, and benefits under this Plan will be
payable to an Employee or Woodlands Hospitality Employees only if the
Administrator determines in its discretion that the Employee or Woodlands
Hospitality Employees is entitled to them.  The Administrator’s decisions upon
all such matters will be final and binding. All references to Employees in
Articles 4 and 5 shall be treated as and deemed to include both Employees and
Woodlands Hospitality Employees.

 

(b)                                 The Administrator may delegate any of its
duties or obligations as it deems necessary and appropriate.

 

(c)                                  The Administrator will establish rules and
procedures to be followed by Employees in filing applications for benefits and
in any other matters required to administer the Plan.

 

(d)                                 The Administrator will receive all
applications for benefits and will determine all facts necessary to establish
the right of the applicant to benefits under the provisions of the Plan and the
amount thereof.

 

(e)                                  The Administrator may appoint such
accountants, counsel, consultants, actuaries and other persons (who may be
Employees of the Company) whom the Administrator deems necessary or desirable in
connection with the administration of the Plan.

 

(f)                                   The Administrator will be entitled to rely
upon all tables, valuations, certificates and reports furnished by the
accountant, consultant or actuary appointed by the Administrator and upon all
opinions given by any counsel selected or approved by it.

 

10

--------------------------------------------------------------------------------


 

4.2                               Administrator’s Authority

 

The Company hereby grants the Administrator the sole and absolute discretion to
interpret, construe and administer the Plan, including but not limited to such
determinations with respect to the following:

 

(a)                                 The discretion to determine all questions
relating to whether a person is working in a relationship to the Company or the
Woodlands which meets the definition of an Employee and the eligibility of such
individual as an Employee or Woodlands Hospitality Employee to participate or
remain a Participant hereunder and to receive benefits under the Plan;

 

(b)                                 The discretion to determine which level or
classification of benefits an Employee or Woodlands Hospitality Employee might
be eligible to participate in under the Plan;

 

(c)                                  To compute and certify for payment the
amount and level or amount of benefits a Participant is eligible to receive;

 

(d)                                 To maintain all necessary records for the
administration of the Plan;

 

(e)                                  To respond to all Participant inquiries
related to Plan benefits, terms, policies or procedures;

 

(f)                                   To respond to all Participant requests for
documents requested under ERISA § 104 or 503;

 

(g)                                  To interpret the provisions of the Plan and
all related documents (including summary plan descriptions) and to make and
publish such rules for regulation of the Plan as are consistent with the terms
thereof;

 

(h)                                 To verify the accuracy of the records
received for calculation of the benefits under the Plan;

 

(i)                                     To administer the claim and appeal
procedures provided in Section 4.4 hereof;

 

(j)                                    To review any domestic relations orders
or medical child support orders seeking to obtain funds from this Plan to
determine if such orders are qualified and if they are applicable to this Plan;

 

(k)                                 To assist any Participant by explaining his
rights, benefits or elections under this Plan;

 

(l)                                     To develop record retention and security
policies to preserve the Plan’s records and keep them secure;

 

11

--------------------------------------------------------------------------------


 

(m)                             To develop and approve the form of notice and
any related release provided to a Participant in connection with or whose
execution is a condition to eligibility to receive a benefit under this Plan;

 

(n)                                 To approve any verifications in the forms of
notice or release to be acceptable in the sole discretion of the Plan
administrator;

 

(o)                                 To retain legal counsel to advise on the
Plan’s operation;

 

(p)                                 To determine if special circumstances
require the extension of the period during which the Administrator must respond
to a Participant’s claim or appeal;

 

(q)                                 To draft all communications with
Participants regarding information needed for claims and appeals and regarding
extension of deadlines; and

 

(r)                                    To determine if any Participant’s
Separation Benefit shall be reduced to zero because the Administrator has
interpreted such Participant’s separate agreement with the Company as providing
a Parachute Payment under Code section 280G(b)(2) and has determined that a
Change in Control has occurred that will potentially trigger such separate
agreement’s benefit payment;

 

(s)                                   To determine any and all benefit
reductions or offsets to any Separation Benefit and the nature of any other
payments due to a Participant independently of or separate from this Plan; and

 

(t)                                    To determine whether each individual
Participant is a Part-Time Employee, a full-time hourly employee or a full-time
exempt employee, Director level, management or Vice President level or higher,
and to determine and calculate the amount of each Employee’s Week of Pay.

 

4.3                               Administrator Liability

 

The Administrator shall use ordinary care and diligence in the performance of
its duties, but will not be personally liable by virtue of any contract,
agreement, or other instrument made or executed as Administrator, nor for any
mistake of judgment made by the Administrator or by any delegate, nor for any
loss unless resulting from willful misconduct or failure to exercise good
faith.  The Administrator will not be liable for the neglect, omission, or
wrongdoing of any of the agents or counsel of the Administrator.  The Company
shall indemnify the Administrator against, and hold the Administrator harmless
from any and all expenses and liabilities arising out of, any act or omission to
act as Administrator, except such liabilities and expenses as are due to willful
misconduct or failure to exercise good faith.

 

4.4                               Claim Procedure

 

In the event any individual desires to know whether his relationship with the
Company or the Woodlands Hospitality satisfies the requirements to be treated as
an Employee as defined under Section 1.5, the individual should file a claim
requesting a determination of

 

12

--------------------------------------------------------------------------------


 

his eligibility under the Plan with the Administrator in accordance with this
Section 4.4.  All claims for benefits under the Plan or related to determination
of status as an Employee under the Plan, shall be submitted in writing to:

 

Human Resources
Howard Hughes Management Co., LLC
13355 Noel Road, 22nd Floor
Dallas, Texas 75240

 

Under normal circumstances, the Administrator shall process a claim and approve
or deny the claim within 90 days of the date that the claim is received by the
Administrator.

 

The Administrator retains the authority to unilaterally extend the initial
90-day claims determination period by a period not to exceed an additional 90
days, if the Administrator determines that special circumstances exist requiring
additional time for processing the claim.  If the initial claims determination
period is extended by the unilateral action of the Administrator, the
Administrator shall, prior to the expiration of the initial 90-day claims
determination period, notify the claimant in writing of the extension.  The
written notice of extension shall identify the special circumstances
necessitating the extension and provide the anticipated date for the final
decision.

 

The Administrator shall notify the claimant of any claims denial in writing. 
The notification must be calculated to be understood by the claimant and will
include: the specific reasons for the denial; the Plan provisions upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; any deadline for filing an appeal and a
description of the Plan’s review procedures and time limits, including a
statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.

 

If a claimant’s claim for benefits is denied (in whole or in part), he or she is
entitled to a full and fair review of that denial.  The claimant must appeal the
benefit claim denial within 60 days from the date the claimant received any
adverse claim determination.  If the claimant does not file an appeal within 60
days of his or her receipt of the adverse claim determination, such denial
becomes final.  The claimant shall be afforded an opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits to the reviewing fiduciary.  In addition, the claimant shall be
entitled to receive upon request and free of charge reasonable access to and
copies of all information relevant to the claim.  For this purpose, “relevant”
means information that was relied on in making the benefit determination or that
was submitted, considered or generated in the course of making the
determination, without regard to whether it was relied on, and information that
demonstrates compliance with the Plan’s administrative procedures and safeguards
for assuring and verifying that Plan provisions are applied consistently in
making benefit determinations.

 

The Administrator must take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether the

 

13

--------------------------------------------------------------------------------


 

information was submitted or considered in the initial benefit determination. 
The claimant may either represent himself or appoint a representative, either of
whom has the right to inspect all documents pertaining to the claim and its
denial.  The Administrator may schedule any meeting with the claimant or his
representative that it finds necessary or appropriate to complete its review.

 

If a timely request is made, the Administrator shall notify the claimant of the
determination upon review within 60 days after receipt of the request for review
(without regard to whether all the information necessary to make the benefit
determination accompanies the filing).  The Administrator retains the authority
to unilaterally extend the initial 60-day review period by a period not to
exceed an additional 60 days, if the Administrator determines that special
circumstances exist requiring additional time for reviewing the claim.  If the
initial review period is extended by the unilateral action of the Administrator,
the Administrator shall, prior to the expiration of the initial 60 day review
period, notify the claimant in writing of the extension.  The written notice of
extension shall identify the special circumstances necessitating the extension
and provide the anticipated date by which the Plan expects to render the
determination on review.

 

Upon completing its review of the benefit claim denial within the relevant
appeals determination period, the Administrator shall provide the claimant with
a written notice of its benefit determination.  The notice shall set forth the
specific reasons for its action, the Plan provisions on which its decision is
based, and a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits and deadline
for filing an action in court under the Plan’s terms, and a statement of the
claimant’s right to bring an action under ERISA section 502(a).  If a decision
is not given to the claimant within the review period, the claim is treated as
if it were denied on the last day of the review period.

 

4.5                               Limitation on Filing Complaint in Court

 

In the event a Participant has exhausted the administrative appeals under
Section 4.4 above and the Participant disagrees with the Administrator’s
decision on his claim, the Participant must file a complaint in federal district
court related to his claim no later than 180 days following the Participant’s
exhaustion or deemed exhaustion of his claim and appeal rights under Section 4.4
above. Any complaint filed after such period shall be deemed to have failed to
follow the Plan and to be barred by this Section 4.5.

 

14

--------------------------------------------------------------------------------


 

Article 5
General Provisions

 

5.1                               Plan Amendment and Termination

 

HHMC may amend or terminate the Plan in whole or in part at any time.  Such
amendments may include any remedial retroactive changes to comply with the
requirements of any law or regulation issued by any government agency to which
the Company is subject.  HHMC may delegate its authority to amend the Plan at
any time, in its sole discretion.

 

5.2                               Funding

 

The Plan shall be unfunded, and Separation Benefits shall be paid from the
general assets of the Company.

 

5.3                               Benefit Plan Application

 

Separation Benefits shall not be considered as compensation or service under any
employee benefit plan or program and shall not be counted toward Years of
Service under this Plan.  Separation Benefits may not be deferred into any cash
or deferred arrangement.

 

5.4                               Provision Against Anticipation

 

No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge, or other
legal process, and any attempt to do so shall be void.

 

5.5                               Employment Status

 

Nothing contained in the Plan will be deemed to give any Employee the right to
be retained in, or recalled to, the employ of the Company or to interfere with
the rights of the Company to discharge any Employee at any time.

 

5.6                               Facility of Payment

 

If any Employee is physically or mentally incapable of giving a valid receipt
for any payment due and no legal representative has been appointed for such
Employee, the Administrator may make such payment to the Employee’s legal
guardian or guardian of his or her estate, or any person or institution
responsible for maintaining such Employee and the release of such person or
institution will be a valid and complete discharge for such payment.  Any final
payment or distribution to any Employee or the legal representative of the
Employee in accordance with the provisions herein will be in full satisfaction
of all claims against the Plan, the Administrator, and the Company arising under
or by virtue of the Plan.

 

15

--------------------------------------------------------------------------------


 

5.7                               Construction

 

The validity of the Plan or any of its provisions will be determined under and
will be construed according to federal law and, to the extent permissible,
according to the internal laws of the state of Texas.  If any provision of the
Plan is held illegal or invalid for any reason, such determination will not
affect the remaining provisions of the Plan and the Plan will be construed and
enforced as if said illegal or invalid provision had never been included.

 

5.8                               Legal Actions

 

No legal action may be brought in court on a claim for benefits under the Plan
after 180 days following the decision on appeal (or 180 days following the
expiration of the deadline for filing appeal of the claim denial if no appeal is
made).

 

5.9                               Compliance With Code Section 409A

 

Notwithstanding anything contained in the Plan to the contrary, the Employee’s
rights under this Plan with respect to any amount payable hereunder that, if
paid, would not be exempt from the requirements of Code section 409A (such
amount, a “Non-Exempt Amount”) and the provisions of this Plan relating to such
Non-Exempt Amount will be deemed modified in order to comply with the
requirements of Code section 409A to the extent determined by the Administrator.

 

16

--------------------------------------------------------------------------------


 

APPENDIX A

 

LIST OF ENTITIES DEFINED AS THE COMPANY
(AS OF August 11, 2017)

 

1.                                      Howard Hughes Management Co., LLC

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

WOODLANDS HOSPITALITY SEPARATION BENEFIT

 

A Woodlands Hospitality Employee’s Separation Benefit following a Woodlands
Hospitality Separation Event shall be determined as follows:

 

(i)                  A Woodlands Hospitality Employee who is at a Vice President
level or higher as of the Woodlands Hospitality Separation Event will receive:
(A) 12 Weeks of Pay, plus (B) 2 Weeks of Pay for each Year of Service counting
up to 10 Years of Service. The maximum amount of Woodlands Hospitality
Separation Benefit shall be limited to 32 Weeks of Pay for a person described in
(i).

 

(ii)               A Woodlands Hospitality Employee who is at a Director level
or higher, including Area Directors, but below the level in (i) above as of the
date of the Woodlands Hospitality Separation Event shall receive: (A) 8 Weeks of
Pay, plus (B) 1 Week of Pay for each Year of Service counting up to 10 Years of
Service. The maximum amount of Woodlands Hospitality Separation Benefit shall be
18 Weeks of Pay for a person described in (ii).

 

(iii)            A Woodlands Hospitality Employee who is in an exempt management
level or higher but below the level in (i) or (ii) above as of the date of the
Woodlands Hospitality Separation Event shall receive: (A) 4 Weeks of Pay, plus
(B) 1 Week of Pay for each Year of Service counting up to a maximum of 8 Years
of Service. The maximum amount of Woodlands Hospitality Separation Benefit shall
be 12 Weeks of Pay for a person described in (iii).

 

(iv)           A Woodlands Hospitality Employee who is in a full-time exempt or
non-exempt Employee level who is not described in (i), (ii) or (iii) above as of
the date of the Woodlands Hospitality Separation Event shall receive: (A) 2
Weeks of Pay, plus (B) 1 Week of Pay for each Year of Service counting up to 6
Years of Service. The maximum amount of Woodlands Hospitality Separation Benefit
shall be 8 Weeks of Pay for a person described in (iv).

 

(v)              A part-time Woodlands Hospitality Employee will not be eligible
to receive any Woodlands Hospitality Separation Benefit.

 

In no event shall any Participant who was a Woodlands Hospitality Employee who
incurred a Woodlands Hospitality Separation Event be paid a Woodlands
Hospitality Separation Benefit in excess of the number of Weeks of Pay specified
for his level of employment at the Woodlands Hospitality Separation Event as
specified above.

 

--------------------------------------------------------------------------------